Citation Nr: 0015547	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and Jeffrey A. Poage, M.D.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from May 1943 to May 1947.  
He died on April [redacted], 1997, at 72 years of age.  
The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1997 by the 
Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO) which denied service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  During his lifetime, the veteran established service 
connection for residuals of a gunshot wound of the left 
thigh, muscle group XIV, with muscular atrophy and scars, 
rated as 40 percent disabling; impairment of the left femur 
with shortening, arthritic involvement and limitation of 
motion of the left knee, rated as 30 percent disabling; 
deformity of the left foot, rated as 20 percent disabling; 
partial paresis of the left tibial nerve, rated as 10 percent 
disabling; residual gunshot wound scar of the right anterior 
chest wall, rated as 10 percent disabling; healed 
osteomyelitis, rated as noncompensably disabling; hepatitis, 
rated as noncompensably disabling; and an appendectomy scar, 
also rated as noncompensably disabling.  His combined 
disability rating was 70 percent.

3.  The veteran died on April [redacted], 1997, at 72 years 
of age as a result of congestive heart failure due to ischemic 
cardiomyopathy.  Other significant conditions contributing to 
death were renal insufficiency and hyperlipidemia.  

4.  The cardiovascular disease was not present until many 
years after service, and was not caused or aggravated by a 
service-connected disability.

5.  The veteran's service-connected disabilities did not 
materially accelerate his death.


CONCLUSION OF LAW

A disease or injury incurred in or aggravated by service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserts that the veteran's service-connected disabilities 
contributed to his death.

The Board has found that the appellant's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a cardiovascular disease is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may 
also be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a) (1999).  This regulation has been interpreted by 
the United States Court of Appeals for Veterans Claims 
(Court) to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  Service-connected diseases 
or injuries of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions, even if rated as 100 percent 
disabling, should not be held to have contributed to a death 
primarily due to an unrelated disability.  See 38 C.F.R. 
§ 3.312(c)(2) (1999).  There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, consideration should be 
given to whether a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  See 38 C.F.R. § 3.312(c)(4) (1999).

Some of the facts in this case are not in dispute.  During 
his lifetime, the veteran established service connection for 
residuals of a gunshot wound of the left thigh, muscle group 
XIV, with muscular atrophy and scars, rated as 40 percent 
disabling; impairment of the left femur with shortening, 
arthritic involvement and limitation of motion of the left 
knee, rated as 30 percent disabling; deformity of the left 
foot, rated as 20 percent disabling; partial paresis of the 
left tibial nerve, rated as 10 percent disabling; residual 
gunshot wound scar of the right anterior chest wall, rated as 
10 percent disabling; healed osteomyelitis, rated as 
noncompensably disabling; hepatitis, rated as noncompensably 
disabling; and an appendectomy scar, also rated as 
noncompensably disabling.  His combined disability rating was 
70 percent.  

The veteran died on April [redacted], 1997, at 72 years of age.  
The veteran's death certificate shows that the immediate cause of 
death was congestive heart failure due to ischemic 
cardiomyopathy.  Other significant conditions contributing to 
death were renal insufficiency and hyperlipidemia.

The Board notes that the veteran's service medical records do 
not contain any references to a cardiovascular disorder.  
There is also no evidence that the cardiovascular disease was 
manifested within one year after separation from service.  
The earliest medical records containing any references to 
cardiovascular disease are from many years after separation 
from service.

The appellant does not contend that any of the disorders 
listed on the veteran's death certificate began in service.  
Instead, her only contention is that the veteran's service-
connected disorders contributed to the veteran's death.  She 
provided testimony in support of her contentions during a 
hearing held in April 1999.  Her daughter also testified 
along with a physician.  It was argued that the disorders 
prevented the veteran from getting exercise and thereby 
contributed to the development of heart disease.  It was also 
argued that the disorders prevented him from having another 
coronary artery bypass graft because the vein in his left leg 
was damaged in service.

In support of her claim for service connection for the cause 
of the veteran's death, the appellant submitted several 
medical opinions.  A letter dated in October 1997 from Neal 
W. White, M.D., F.A.C.C., contains the following comments:

[The veteran] expired from refractory 
decompensated heart failure due to an 
underlying ischemic cardiomyopathy in May 
of 1997.  He had been followed by me for 
some time.  [The veteran] had a number of 
surgeries for his cardiac problem, 
however, he would have been a candidate 
for further surgery on his heart if 
additional venous conduit was available.  
As you know, he sustained injuries in the 
war involving the vasculature of his left 
leg and femoral region.  Had he not 
sustained these injuries in the service, 
he would likely have lived longer and 
would have had other surgical options 
available to him.

A second medical opinion from Neal W. White, M.D., F.A.C.C., 
this one dated in February 1999, also contains an opinion 
that had the veteran not sustained injuries in the service, 
he would likely have lived longer and would have likely been 
a candidate for additional surgical revascularization.  

Similarly, a letter dated in April 1998 from Jeffrey A. 
Poage, M.D., shows that he made the following comments 
regarding the decision by the RO to deny service connection 
for the cause of the veteran's death:

I was dismayed by your decision and would 
like to offer additional information and 
commentary.  I am an intensivist and 
anesthesiologist at John Muir Medical 
Center in Walnut Creek, CA where [the 
veteran] was hospitalized six times 
between December of 1996 and his death on 
May [redacted], 1997.  I was responsible for 
assembling the team of physicians who 
worked with [the veteran] during that 
period.  

[The veteran] was eighteen years old when 
he suffered multiple bullet wounds on the 
island of Saipan in June of 1945.  He was 
pronounced dead and placed in a field 
morgue.  Thirty-six hours later, he was 
"found moving" and placed under a 
medic's care.  [He] was subsequently 
hospitalized for more than a year, coming 
close to death on numerous occasions 
secondary to gangrene, sepsis and 
multiple transfusion reactions.  He 
required a total body cast for most of 
that time.

At the time of his discharge, [the 
veteran] had limited use of his left leg.  
He was never able to run or ride a 
bicycle, or engage in any vigorous 
aerobic activity.  His entire life he 
suffered from severe chronic leg pain.  
Despite this handicap, [he] pursued an 
academic career and ultimately became 
Professor and Chairman of [a department 
at a large university].  Whenever his 
studies demanded travel or field work, 
his wife [name deleted] was always at his 
side and "picked up the slack" when his 
work exceeded his physical capabilities.  
Even now, [his wife] remains active in 
various projects and consulting jobs that 
were ongoing at the time of [the 
veteran's] death.

[The veteran's] death was a result of 
congestive heart failure and ischemic 
cardiomyopathy.  His long history of 
coronary artery disease began at age 50 
when he was diagnosed with his first 
heart attack.  I spoke at length with his 
cardiologist at John Muir Medical Center, 
Dr. Neal White, as well as his previous 
cardiologist in Los Angeles, Dr. Carter 
Newton.  Both physicians strongly 
believed [the veteran's] inability to 
exercise or engage in vigorous activity 
was a major factor in the development of 
early onset arteriosclerotic heart 
disease.  

[The veteran] under went open-heart 
surgery in 1975, 1980, and 1991, as well 
as multiple non-invasive studies and 
procedures.  Dr. David Lindsey was the 
cardiothoracic surgeon involved with [the 
veteran's] care at John Muir Medical 
Center.  He was adamant in his belief 
that [the veteran's] injuries suffered in 
WWII were contributory to his cardiac 
condition.  After three CABG's, adequate 
vein for further grafting was indeed an 
issue.  Review of previous surgery 
suggests utilization of his LIMA (left 
internal mammary artery) was never 
considered as it was likely deemed 
inadequate on inspection.  (I mention the 
latter in response to [a VA doctor's] 
assertion that other modalities were not 
considered; apparently he was the VA 
Regional Office Physician in Salt Lake 
City whose opinion weighed heavily in 
granting a denial of DIC benefits.)

I sincerely hope my letter will provide 
an impetus for reconsideration of this 
matter.  Besides the medical reasons 
cited above, common sense dictates that 
[the veteran's] war injuries played a 
major role in the development of his 
illness and its progression.  Having 
worked in the VA system during my 
training, I am well aware of false claims 
and abuses within the system.  I can 
assure you without reservations that [the 
veteran's surviving spouse] is an 
honorable and sincere individual who is 
deserving of DIC benefits.  

The Board notes that Dr. Poage reiterated his opinions during 
testimony which he presented at a hearing held at the RO in 
April 1999.  

A letter dated in July 1998 from David E. Lindsey, M.D., 
shows that he concluded that:

[The veteran] was not a candidate for 
third time bypass surgery.  During his 
time in World War II he had multiple 
shrapnel injuries.  When he was evaluated 
with severe unstable angina and continued 
coronary artery disease, he was evaluated 
for a re-do bypass surgery.  At the time 
it was noted that he had no suitable 
conduit as the veins from his leg were no 
longer feasible for surgery.  Saphenous 
vein portions were lost in his war 
injuries along with his previous heart 
operations.

These opinions must be weighed against the other evidence 
which is of record.  The Board notes that the opinions which 
favor the claim are based on two assumptions.  First, that 
the veteran was unable to exercise due to his service-
connected disabilities, and, second, that he was unable to 
have another bypass operation because his vein in his left 
leg was unsuitable due to the service connected injuries and 
that his left internal mammary artery was also unusable.  
Both of these assumptions, however, are contradicted by the 
actual medical treatment records.  For example, a medical 
record dated in November 1993 from J. T. Hanlon, M.D., shows 
that the veteran was working out 3 to 4 times per week 
exercising on a treadmill.   

Also, a treatment record from the John Muir Medical Center 
dated in December 1996 shows that an angiography of the left 
internal mammary was done to confirm that it was not 
anastomosed with any vessel and also to document the adequacy 
of the vessel for a conduit if it were ever to become 
necessary.  The left internal mammary was visualized in its 
native position and was described as a good caliber vessel 
with no significant disease evident.  The Board notes that 
this evidence undermines the opinions by Dr. White, Dr. Poage 
and Dr. Lindsey which were based on the belief that the 
service-connected disabilities precluded exercise and that 
the veteran did not have a vessel available that was suitable 
for use as a conduit.  An opinion based on an inaccurate 
history has essentially no probative value.  See Kightly v. 
Brown, 6 Vet. App. 200 (1994).  

The medical treatment records contained in the claims file, 
including treatment records pertaining to the heart, do not 
contain any indication that the veteran's heart disease was 
related to his service-connected disabilities.  A medical 
treatment record dated in February 1997 from the John Muir 
Medical Center shows that the veteran was admitted with 
decompensated congestive heart failure.  It was noted that 
his past medical history included having trouble with his 
left leg after having received an injury to his left thigh 
vascular and arterial systems in the War.  He reportedly had 
persistent swelling in the left lower extremity since that 
time on a chronic basis.  There was, however, no opinion that 
those disabilities played a role in the veteran's heart 
disease.  It was also noted that his family history included 
a father who was deceased at age 70 after having had his 
first myocardial infarction at age 65.  His mother was 
deceased at age 77 of heart problems having had a myocardial 
infarction earlier.  He also had two bothers, one who had his 
first bypass surgery at age 38, and was currently 67 years 
old, and another brother who recently had bypass surgery at 
age 69.  

The veteran's death certificate also does not contain any 
references to his service-connected disabilities.  This 
indicates that the physician preparing the death certificate 
(Dr. Neal White) was not of the opinion that those 
disabilities played a role in the veteran's death.  

Finally, the Board notes that there are several VA medical 
opinions which weigh against the claim.  A medical report by 
a VA physician dated in August 1998 shows that the VA 
physician noted the contentions that the veteran's death due 
to cardiomyopathy was related to his inability to receive a 
coronary bypass graft due to lack of a sufficient venous 
conduit related to his World War II left leg injury and also 
due to his inability to engage in vigorous exercise.  The VA 
physician noted, however, that there are other sources of 
conduit which are available and which are actually superior 
such as the left internal mammary artery and the 
gastroepiploic artery.  He stated that it should be noted 
that in the cardiac catheterization performed in December 
1996 the left internal mammary artery was angiographically 
identified and found to be suitable for use as a conduit in 
any necessary coronary artery bypass grafting.  Therefore, 
the VA physician concluded that it was an unsupportable 
argument that insufficient conduit was available for coronary 
artery bypass grafting.  He further stated that it was much 
more important to note that the veteran had already undergone 
three open heart surgeries, and that to suggest that a fourth 
coronary artery bypass graft would provide increased 
longevity was not supported by any medical literature.  He 
stated that a fourth surgery would be considered for 
symptomatic relief, but not for mortality benefit.  Finally, 
with respect to the argument that the leg injury from World 
War II prevented sufficient exercise to delay the veteran's 
coronary artery disease, the VA examiner stated that although 
this was theoretically logical, it was weak and he noted that 
this would place too many links in the chain of events from 
leg injury to death from coronary artery disease.  Therefore, 
in his opinion, the veteran's death from ischemic heart 
disease was likely not related to his World War II leg 
injury.  

A medical opinion by another VA physician dated in July 1999 
shows that he reviewed the veteran's history in connection 
with the claim that the veteran's death was hastened by 
injuries that he received while in service.  He stated that 
the issue in question appeared to be whether the shrapnel 
injuries to his lower extremities precluded him from 
undergoing another coronary bypass graft surgery because he 
did not have any further venous conduits available for use in 
the bypass.  The physician noted, however, that there was no 
data to suggest that another surgery would have prolonged the 
veteran's life.  Further, he noted that it was well known 
that, although there were no suitable venous conduits 
available, surgeons can use other conduits like the internal 
mammary artery.  Therefore, he gave his opinion that the 
shrapnel injuries to the veteran's lower extremities did not 
play a role in hastening the veteran's death.  

Finally, a medical opinion by another VA physician dated in 
October 1999 also weighs against the claim.  The physician 
noted the appellant's contention that the veteran developed 
heart disease as a result of inability to exercise due to his 
service-connected leg injury, and that this resulted in 
premature death.  The examiner stated, however, that there 
are exercises that do not necessarily involve the legs such 
as swimming, and hand and arm exercises.  Thus, there were 
numerous other ways the veteran could have exercised.  He 
further noted that coronary artery disease was a combination 
of multiple risk factors of which a sedentary lifestyle was a 
very minor non-essential one.  Therefore, in his opinion, he 
did not feel that the leg injuries could have contributed to 
the development of the veteran's heart disease and, 
subsequently, to his premature death.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  The Board finds that the treatment records, 
the death certificate, and the VA medical opinions, which all 
weigh against the claim, are more persuasive than the 
opinions submitted by the appellant.  The VA medical opinions 
appear to be more consistent with the veteran's actual 
medical treatment records.  Moreover, the VA opinions seem to 
be the most consistent with VA regulations which provide that 
service-connected diseases or injuries of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions, even if 
rated as 100 percent disabling, should not be held to have 
contributed to a death primarily due to an unrelated 
disability.  See 38 C.F.R. § 3.312(c)(2) (1999).

For the foregoing reasons, the Board finds that the veteran's 
service-connected disabilities did not cause or aggravate his 
cardiovascular disease, and did not materially accelerate his 
death.  Accordingly, the Board concludes that a disease or 
injury incurred in or aggravated by service did not cause or 
contribute substantially or materially to cause the veteran's 
death.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

